 


109 HR 2866 IH: James Campbell National Wildlife Refuge Expansion Act of 2005
U.S. House of Representatives
2005-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2866 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2005 
Mr. Abercrombie (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the expansion of the James Campbell National Wildlife Refuge, Honolulu County, Hawaii. 
 
 
1.Short titleThis Act may be cited as the James Campbell National Wildlife Refuge Expansion Act of 2005. 
2.Findings 
Congress finds that— 
(1)the United States Fish and Wildlife Service manages the James Campbell National Wildlife Refuge for the purpose of promoting the recovery of 4 species of endangered Hawaiian waterbirds; 
(2)the United States Fish and Wildlife Service leases approximately 240 acres of high-value wetland habitat (including ponds, marshes, freshwater springs, and adjacent land) and manages the habitat in accordance with the National Wildlife Refuge System Improvement Act (16 U.S.C. 668dd note; Public Law 105–312); 
(3)the United States Fish and Wildlife Service entered into a contract to purchase in fee title the land described in paragraph (2) from the estate of James Campbell for the purposes of— 
(A)permanently protecting the endangered species habitat; and 
(B)improving the management of the Refuge; 
(4)the United States Fish and Wildlife Service has identified for inclusion in the Refuge approximately 800 acres of additional high-value wildlife habitat adjacent to the Refuge that are owned by the estate of James Campbell; 
(5)the land of the estate of James Campbell on the Kahuku Coast features coastal dunes, coastal wetlands, and coastal strand that promote biological diversity for threatened and endangered species, including— 
(A)the 4 species of endangered Hawaiian waterbirds described in paragraph (1); 
(B)migratory shorebirds; 
(C)waterfowl; 
(D)seabirds; 
(E)endangered and native plant species; 
(F)endangered monk seals; and 
(G)green sea turtles; 
(6)because of extensive coastal development, habitats of the type within the Refuge are increasingly rare on the Hawaiian islands; 
(7)expanding the Refuge will provide increased opportunities for wildlife-dependent public uses, including wildlife observation, photography, and environmental education and interpretation; and 
(8)acquisition of the land described in paragraph (4)— 
(A)will create a single, large, manageable, and ecologically-intact unit that includes sufficient buffer land to reduce impacts on the Refuge; and 
(B)is necessary to reduce flood damage following heavy rainfall to residences, businesses, and public buildings in the town of Kahuku. 
3.Definitions 
In this Act: 
(1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(2) RefugeThe term Refuge means the James Campbell National Wildlife Refuge established pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
4.Expansion of refuge 
(a)ExpansionThe boundary of the Refuge is expanded to include the approximately 1,100 acres of land (including any water and interest in the land) depicted on the map entitled James Campbell National Wildlife Refuge–Expansion, and on file in the office of the Director. 
(b)Boundary revisionsNot later than 90 days after the date of enactment of this Act, the Secretary may make such minor modifications to the boundary of the Refuge as the Secretary determines to be appropriate to— 
(1)achieve the goals of the United States Fish and Wildlife Service relating to the Refuge; or 
(2)facilitate the acquisition of property within the Refuge. 
(c)Availability of map 
(1)In generalThe map described in subsection (a) shall remain available for inspection in an appropriate office of the United States Fish and Wildlife Service, as determined by the Secretary. 
(2)NoticeAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register and any publication of local circulation in the area of the Refuge notice of the availability of the map. 
5.Acquisition of land and water 
(a)In generalSubject to the availability of appropriated funds, the Secretary may acquire the land described in section 4(a). 
(b)InclusionAny land, water, or interest acquired by the Secretary pursuant to this section shall— 
(1)become part of the Refuge; and 
(2)be administered in accordance with applicable law. 
 
